EXHIBIT 1
UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MICHIGAN

 

SOUTHERN DIVISION
JACKIE EVANAUSKI,
File No. 1:20-CV-00947
Plaintiff,
Hon. Janet T. Neff
Vv.
LINDA AERTS,

Supervisor of Cedar Creek Township,
in her official and individual capacities,
STEPHANIE KUZIAK,

Clerk of Cedar Creek Township,

in her official and individual capacities,

and CEDAR CREEK TOWNSHIP,
Defendants.

/

 

FIRST AMENDED COMPLAINT AND JURY DEMAND

 

COMPLAINT
Plaintiff, Jackie Evanauski, by her attorneys, Pinsky, Smith, Fayette &
Kennedy, LLP, represents:
INTRODUCTION
This is an action requesting the Court to remedy Defendants’ violations of
Plaintiffs rights under the First Amendment of the Constitution, pursuant to 42
U.S.C. § 1983, as well as Defendants’ violations of Plaintiffs rights under the

1
Michigan Bullard-Plawecki Right to Know Act, Act 397 of 1978, Mich. Comp. Laws

§ 432.501 et seq.

JURISDICTION, VENUE, AND PARTIES

1. The Court has jurisdiction over this action pursuant to 28 U.S.C. §§
1331 and 1367.

2. Plaintiff resides in Cedar Creek Township in Muskegon County,
Michigan, in the Western District of Michigan, Southern Division.

3. Defendant Linda Aerts is the Supervisor of the Cedar Creek Township
(“the Township”) and is a resident of the Township. The Township Board appointed
Defendant Aerts to the position after the resignation of the elected Supervisor,
Krystal Smith, in the middle of the term of office.

4. Defendant Stephanie Kuziak is the elected Clerk of the Township and
a resident of the Township.

5. Defendant Cedar Creek Township is a local unit of government
organized under Michigan law and located within the boundaries of Muskegon
County, Michigan. The Township is governed by a five-person board, consisting of
two Trustees, the Supervisor, the Treasurer, and the Clerk. The Township is a
small, rural, approximately-3,100-person township located in the northeast part of
Muskegon County.

6. Venue is proper within this judicial district under 28 U.S.C. § 1891(b).
Factual Allegations

7. Defendants employed Plaintiff as the Deputy Clerk/Office Manager of
the Township until August 12, 2020, when Defendant Kuziak terminated Plaintiffs
employment on behalf of herself as the Clerk and on behalf of the Township.
Plaintiff held that position for four and a half years. One of Plaintiffs job duties was
to be chair of the Township elections and run those elections.

8. In January 2019, the then-Township Supervisor, Krystal Smith,
pleaded guilty to a criminal charge of misdemeanor animal cruelty, for starving
horses in her care nearly to death. Ms. Smith resigned thereafter as the Township
Supervisor, and the Board later appointed Defendant Aerts to serve the remainder
of Ms. Smith’s term as Supervisor.

9. Prior to Ms. Smith’s sentencing in her criminal case, Plaintiff sent a
letter to the sentencing judge to refute Ms. Smith’s claims of depression based on
Plaintiffs observations of Ms. Smith from when they worked together. Plaintiff also
wrote to the sentencing judge to express her opinion that, given the nature and
cruelty of the crime, Ms. Smith should receive some period of incarceration as a
sentence.

10. After Defendant Aerts was appointed Supervisor, she made it clear
that she was upset with Plaintiff because Plaintiff sent a sentencing letter to the
judge about Ms. Smith urging some jail time. Defendant Aerts held personal and
political opinions in opposition to incarceration. In addition to being supervised by

3
Defendant Kuziak, Defendant Aerts also began to act with actual and/or apparent
supervisory authority over Plaintiff as to all or part of her job duties after Aerts’
appointment.

11. Defendant Aerts frequently expressed various political differences with
Plaintiff, in addition to her disagreement with Plaintiff over Plaintiff sending the
sentencing letter urging incarceration for Ms. Smith. Defendant Aerts made the
working environment difficult, hostile and untenable for Plaintiff because their
political opinions clashed — on issues largely having nothing to do with the
operations of a local township. Plaintiffs support of Donald Trump as the U.S.
President differed from the political views of Defendants Aerts and Kuziak, who
opposed Mr. Trump as the President. Defendant Kuziak began to act in the same
manner toward Plaintiff as Defendant Aerts did, particularly after the state court
sentenced Ms. Smith to a period of incarceration and Plaintiff had written a letter
to the court on this topic, as did many other individuals from the community.

12. Onor about February 5, 2020, Defendant Aerts gave Plaintiff a
negative employment review for 2019 which contained untrue complaints about
Plaintiffs job performance. Defendant Aerts did so in retaliation for a variety of
issues unrelated to Plaintiffs job performance, including Plaintiffs authorship of
the letter to Ms. Smith’s sentencing judge and Plaintiffs political differences with

Defendant Aerts.
13. Neither Defendant Kuziak nor anyone representing the Township had
ever given Plaintiff a negative job performance review before. Board members,
including Clerk Kuziak, had always approved of Plaintiffs job performance prior to
Defendant Aerts’ negative employment review.

14. Until June 2020, Plaintiff officially, at least, reported directly to
Defendant Kuziak. In or around February 2020, Defendant Kuziak and/or
Defendant Aerts recommended a revised employee handbook to the Township
Board, stating that employees would now be considered “at-will,” and therefore not
entitled to due process prior to termination, and changing Plaintiffs official
supervisor to be Supervisor Aerts, not Clerk Kuziak. Prior to this amendment,
Plaintiffs employment would have been subject to a “just cause” review, and she
was entitled to a due process hearing prior to termination. Upon information and
belief, these changes were motivated by a desire to terminate Plaintiffs
employment without the need to provide her with due process to challenge the sham
case against her. Upon information and belief, Defendants Kuziak and Aerts
represented to the Board that these handbook changes were recommended by the
Township’s attorney as if they were neutral changes, and it was on that basis that
other Board members voted to approve the changes. Defendants Kuziak and Aerts
did not inform other Board members that the changes were intended to put them in
a better position to build a sham case for lawful reasons to terminate Plaintiff
without Plaintiffs entitlement to a due process hearing.

5
15. Onor about July 12, 2020, Plaintiff advised Defendant Kuziak that she
was going to run for Township Supervisor against Defendant Aerts in the 2020
election, which would be the first election in which Defendant Aerts, who had been
appointed to the position, would face the voters. Defendant Aerts planned to run for
the position as a Democrat. Plaintiff further told Defendant Kuziak, who is also a
Democrat, that she would run on the ballot as an Independent against Defendant
Aerts.

16. Because Plaintiff was not running as a Democrat or a Republican, she
did not have to run in the primary election held in August 2020. Instead, Plaintiff
will appear on the November 2020 general election ballot listed as an Independent,
against Defendant Aerts, running as a Democrat.

17. Defendant Kuziak and Defendant Aerts made Plaintiffs working
environment ever more increasingly hostile and intolerable after they learned of
Plaintiffs decision to run against Supervisor Aerts.

18. Upon information and belief, Defendants Kuziak and Aerts were also
reporting falsehoods to others who work in the Township office about Plaintiff,
which caused some of them, but not all, to doubt Plaintiffs competence. In July
2020, a Township resident called Plaintiff to privately report to Plaintiff that she
“needed to watch her back” and that another Township employee told the resident
that the Township was “looking for reasons to fire” Plaintiff and that the resident

had been told that Plaintiff was “sneaky and vindictive.” Upon information and

6
belief, Defendants Aerts and Kuziak were reporting falsehoods about Plaintiffs
work performance and general character to other employees, hoping to sway their
opinions and those of others in the community about Plaintiff and her candidacy
against Defendant Aerts.

19. Defendants Aerts and Kuziak began taking actions to make it difficult
or impossible for Plaintiff to complete certain parts of her job. More than once,
Plaintiff learned that one or both of Kuziak and Aerts withheld important
information from Plaintiff necessary for her to complete job tasks. On one occasion,
Plaintiff tried to log in to her computer, and could not do so because her password
did not work. When Plaintiff told Defendant Aerts of the difficulty she was having,
and told Defendant Aerts that she planned to call the IT department to help her,
Defendant Aerts admitted that she had changed Plaintiffs password and angrily
told her that she was not authorized to call IT directly and that she must always go
through Aerts, even though that was never a rule before. Defendant Aerts and
Kuziak also changed an internet access password and building alarm codes without
telling Plaintiff, to frustrate her access to do her work.

20. Upon information and belief, Township employees are afraid of
retaliation by Defendant Kuziak and Defendant Aerts if they publicly support
Plaintiff.

21. Plaintiff, as the election chair, had almost exclusive responsibility for

running the Township elections. During Plaintiffs tenure, Clerk Kuziak had almost

7
no direct involvement in the preparation to hold elections, nor in most of the work of
running Township elections.

22. Very shortly prior to the August 2020 primary election, on or about
July 27, 2020, Defendant Kuziak told Plaintiff that she had spoken to Muskegon
County Clerk Nancy Waters, and that Clerk Waters told Defendant Kuziak that
Plaintiff could not chair the August 2020 election. On that basis, Defendant Kuziak
forced Plaintiff to step down as chair and be dramatically less involved than normal
in running the August 2020 primary. Plaintiff later learned that Defendant Kuziak
told Clerk Waters that Plaintiff was campaigning for Supervisor on work time,
which Plaintiff was not. Plaintiff also later learned that Clerk Waters had not told
Defendant Kuziak that Plaintiff could not chair the primary election but left the
decision to Defendant Kuziak.

23. As part of announcing that she was curtailing Plaintiffs duties as to
the August 2020 primary election, Defendant Kuziak wrote Plaintiff up in a
discipline notice for allegedly campaigning for office on Township time, which she
was not doing. As part of the write-up, Defendant Kuziak reiterated that she was
removing Plaintiff from her responsibilities for assisting with the August primary
election. Defendant Kuziak told Plaintiff that she needed to sign the write-up
indicating she had no questions about it, which Plaintiff did, both because she had

no questions about the accusation and because she was concerned about refusing a
directive of Kuziak’s and further making an already hostile working environment
even worse.

24, Defendant Kuziak, who had not been directly involved in the running
of elections and had little idea how or what she was supposed to do, repeatedly
came to Plaintiff for help to prepare for the August 2020 primary, although she had
stripped Plaintiff of such responsibilities. Defendant Kuziak at one point sent
Plaintiff a text asking her for a “cheat sheet” on how to run the election. Defendant
Kuziak also sent texts to other people saying that Plaintiff “had screwed” Defendant
Kuziak in the running of the August 2020 primary.

25. Around late July, Defendants Kuziak told Plaintiff that she was
consulting with a lawyer to be sure she “got it right” when she removed Plaintiff
from responsibilities for chairing the August primary election. This was a similar
statement to something that Defendant Aerts told Plaintiff in February 2020 when
she had given Plaintiff a negative performance review, that she had talked with the
Township attorney because “this is serious” for Plaintiff, without providing further
explanation about what that meant. Upon information and belief, Defendants
intended to attempt to intimidate and harass Plaintiff by making her feel under
constant threat of employment termination when they made these statements, since
there would be no other rational reason to reveal to an employee in this manner

that they were seeking legal advice.
26. On August 11, 2020, Plaintiff delivered a written letter to two other
Board members, Trustee Bob Wright and Trustee Kim Young, when the Township
Board was having a public meeting. In that letter, Plaintiff described the hostile
working environment to which she was being subjected.

27. On August 12, 2020, Defendant Kuziak was waiting for Plaintiff with
the Township’s attorney when Plaintiff arrived at work, and the Township’s
attorney handed a letter to Plaintiff telling her she was fired. In that letter,
Defendant Kuziak claims that Plaintiff was fired based on her 2019 performance
review, her “response to that review,” and her performance in assisting with the
August 2020 primary election. Defendant Kuziak claimed in the letter that
additional personnel hours were necessary to fix Plaintiff's alleged mistakes, which
1s untrue.

28. Following Defendant Kuziak’s termination of Plaintiff, Kuziak told a
Board Trustee that she had fired Plaintiff and that the Township was “covered,”
meaning that Defendant Kuziak had done so with the Township attorney and that
Defendant Kuziak could say the firing was based on Plaintiffs alleged job
performance.

29. Upon information and belief, Defendant Aerts also participated in the
decision to terminate Plaintiffs employment. The remainder of the Township Board

was not consulted prior to Defendant Kuziak terminating Plaintiffs employment.

10
30. When Defendant Kuziak terminated Plaintiff, she was also acting on
behalf of Defendant Township and terminated her employment both as Deputy
Clerk and as Office Manager for the Township.

31. Even after she terminated Plaintiff, Defendant Kuziak’s retaliation
against Plaintiff continued, as she continued to share and/or infer false and
negative allegations about Plaintiff with residents of the Township in an attempt to
discredit Plaintiff and thwart Plaintiffs candidacy for Township Supervisor.

32. For instance, upon information and belief, Defendant Kuziak
deliberately and overtly informed residents of the Township about Plaintiff's
termination, meanwhile implying the termination had been for nefarious reasons
but refusing to actually comment on the alleged justification.

33. Instead of keeping information about Plaintiffs termination
confidential or even professional, upon information and belief, Defendant Kuziak
deliberately and overtly encouraged residents aligned with her to submit a Freedom
of Information Act (“FOIA”) request for Plaintiffs employee file, knowing that she
and Defendant Aerts had previously padded it with unfair and inaccurate
statements about Plaintiff, both in her discharge paperwork and in her previous
performance review.

34. Asa result, one resident submitted the FOIA request, as encouraged
by Defendant Kuziak. This resident who requested Plaintiffs employee file is, upon
information and belief, Tom Smith — the husband of Krystal Smith, the former

11
Township Supervisor about whom the Plaintiff wrote the letter regarding her
beliefs about Ms. Smith’s criminal case sentencing.

35. Defendant Kuziak provided these documents to Mr. Smith ostensibly
pursuant to FOIA, despite the fact that Mr. Smith had not signed the request as
required by FOIA, and despite the fact that Defendant Kuziak failed to comply with
the requirements of the Michigan Bullard-Plawecki Employee Right to Know Act
(“ERKA”), which required her to at least notify Plaintiff prior to releasing the
negative information contained in Plaintiffs employee file.

36. Upon information and belief, Mr. Smith received Plaintiffs employee
file unbeknownst to Plaintiff and proceeded to make copies of the negative
documents with it. Then, at the following Township Board meeting, he stood at the
door and passed out the selected, negative documents from Plaintiffs employee file,
in an attempt to not only embarrass Plaintiff but to ambush her with unfairly
discrediting information and to attempt to prevent her from winning the Township
Supervisor election.

37. Inthe November 2020 general election, Plaintiff lost the Supervisor
election to Defendant Aerts by only 72 votes out of 1,036 cast.

38. Inthe absence of Defendants’ unlawful actions, Plaintiff would have
prevailed in the November 2020 general election for Supervisor.

Count I — First Amendment Retaliation — Violation of Freedom of Speech under the
First Amendment of the U.S. Constitution pursuant to 42 U.S.C. § 1983 as to all
Defendants

12
39. Plaintiff relies on the allegations of all prior paragraphs as if restated
herein.

40. Plaintiff engaged in protected conduct when she sent a letter to the
sentencing judge about Krystal Smith, expressing Plaintiffs opinion opposing Ms.
Smith’s mitigation argument that she was suffering from depression, and
expressing Plaintiffs opinion that a sentence of some period of incarceration was
appropriate. Plaintiffs official duties did not include supervising then-Supervisor
Smith’s conduct. When she spoke on this important topic, therefore, she was
speaking as a citizen on a matter of public concern.

41. Defendant Aerts retaliated against Plaintiff because Plaintiff sent the
sentencing letter and spoke on a matter of public concern. Defendant Aerts, who
acted as a supervisor in Plaintiffs employment, retaliated by delivering a negative,
untrue performance review of Plaintiff, by creating a hostile and untenable working
environment, and by engaging in various activities designed to make it more
difficult or impossible for Plaintiff to do her work. Defendant Aerts also retaliated
against Plaintiff by recommending her employment termination for allegedly poor
work performance and based on the retaliatory job performance review, which were
both sham, untrue bases for the firing proffered to attempt to avoid legal liability

and to defame Plaintiff.

13
42. Plaintiffs termination of employment would clearly deter a person of
ordinary firmness from continuing to engage in the conduct of making protected
speech.

43. Defendants terminated Plaintiffs employment at least in part because
of Plaintiffs exercise of protected speech.

44. Defendants violated the First Amendment when Defendants
discharged Plaintiff as aforesaid in retaliation for her protected speech.

45. Asaresult of Defendants’ violation of Plaintiffs First Amendment
right to freedom of speech, Defendants are liable to Plaintiff for damages, including
lost wages and benefits; future lost wages and benefits; compensatory damages for
emotional and mental distress; attorney’s fees and interest; punitive damages; and
all other necessary and appropriate relief.

WHEREFORE, Plaintiff requests that the Court grant her relief in an
amount as determined by a jury, plus interest and costs, including reasonable
attorney’s fees, pursuant to 42 U.S.C. § 1988.

Count II — First Amendment Retaliation — Political Affiliation Discrimination —
Violation of First Amendment of the U.S. Constitution pursuant to 42 U.S.C. § 1983
as to all Defendants

46. Plaintiff relies on the allegations of all prior paragraphs as if restated
herein.

47. Defendant Aerts expressed various political differences with Plaintiff
on multiple topics, and Defendant Aerts retaliated against Plaintiff at work based

14
in part because of those political disagreements. Defendant Aerts’ retaliation
included acts described in prior paragraphs and culminated in Defendants’
termination of Plaintiff's employment on August 12, 2020.

48. Defendants Aerts became additionally upset with Plaintiff when
Plaintiff announced she would run against Defendant Aerts in the Supervisor
election in November 2020, and Defendant Aerts retaliated against Plaintiff at work
based in part because of Plaintiff's declaration that she would run for election
against Aerts. Defendant Aerts’ retaliation included acts described in prior
paragraphs and culminated in Defendants’ termination of Plaintiffs employment on
August 12, 2020.

49. Defendant Kuziak, who shares all or most of Defendant Aerts’ political
beliefs and is a member of the same political party, participated in the retaliation
against Plaintiff, as described in prior paragraphs. At least in part, Defendant
Kuziak was motivated to engage in retaliation, culminating in Defendants’
termination of Plaintiffs employment, because Plaintiff filed to run against
Defendant Aerts.

50. When Defendant Kuziak terminated Plaintiffs employment, she did so
on her own behalf as the Clerk and on behalf of the Defendant Township.

51. Defendants terminated Plaintiffs employment at least in part because
of Plaintiff's exercise of both protected speech and political beliefs, and/or because of

Plaintiffs exercise of her right to run for public office against Defendant Aerts.

15
52. Defendants violated the First Amendment when they discharged
Plaintiff as aforesaid in retaliation for her protected speech and political beliefs, and
for her protected political activity of filing to run for elected office.

538. Asaresult of Defendants Aerts’ and Kuziak’s violations of Plaintiffs
First Amendment rights, Defendants are liable to Plaintiff for damages, including
lost wages and benefits; future lost wages and benefits; compensatory damages for
emotional and mental distress; attorney’s fees and interest; punitive damages; and
all other necessary and appropriate relief.

WHEREFORE, Plaintiff requests that the Court grant her relief in an
amount as determined by a jury, plus interest and costs, including reasonable
attorney’s fees, pursuant to 42 U.S.C. § 1988.

Count ITI —Violation of the Michigan Bullard-Plawecki Right to Know Act, pursuant
to Mich. Comp. Laws § 428.501 et seg., as to Defendants Kuziak and Township

 

54. Plaintiff relies on the allegations of all prior paragraphs as if restated
herein.

55. Defendant Kuziak, in her capacity as Clerk for Defendant Township,
deliberately and overtly encouraged Township residents to request copies of
Plaintiff's personnel file under the Freedom of Information Act (“FOIA”), as a
backdoor attempt to further unfairly discredit Plaintiff and hurt her chances of

winning the election for Township Supervisor.

16
56. When Mr. Smith submitted the FOIA request, as prompted by
Defendant Kuziak, Kuziak provided Plaintiffs personnel file, which included
disciplinary actions, without prior written notice to Plaintiff as required by Sec. 6 of
ERKA.

57. Asa result of Defendants Kuziak’s and Township’s violations of
Plaintiffs rights under ERKA, Defendants are liable to Plaintiff for damages,
including costs and attorney's fees, and all other necessary and appropriate relief.

WHEREFORE, Plaintiff requests that the Court grant her relief in an
amount as determined by a jury, plus interest and costs, including reasonable

attorney’s fees, pursuant to Mich. Comp. Laws § 428.511.

PINSKY, SMITH, FAYETTE & KENNEDY, LLP
Attorneys for Plaintiff Jackie Evanauski

Dated: January 29, 2021 By:__/s/ Sarah R. Howard
Sarah Riley Howard
Business Address:
146 Monroe Center, N.W., Suite 805
Grand Rapids, MI 49503
(616) 451-8496
showard@psfklaw.com

 

17
JURY DEMAND
To the extent jury trial is allowed with regard to any of the issues as set forth

above, Plaintiff demands the same.

PINSKY, SMITH, FAYETTE & KENNEDY, LLP
Attorneys for Plaintiff

Dated: January 28, 2021 By:__/s/ Sarah R. Howard
Sarah Riley Howard
Business Address:
146 Monroe Center, N.W., Suite 805
Grand Rapids, MI 49503
(616) 451-8496
showard@psfklaw.com

18
